DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2021 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed June 28, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 25, 27, 36, 43, 48, 52, 66 and 68 directed to inventions non-elected without traverse.  Accordingly, claims 25, 27, 36, 43, 48, 52, 66 and 68 been cancelled.





Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are as set forth in the Applicant’s Remarks (page12, last paragraph-page 14, second paragraph), filed June 28, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
19 July 2021